                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



MILDRED BALDWIN and                               CASE NO. 0:20-cv-01502 (JRT/HB)
RONALD STRUCKOFF, on
behalf of all others similarly situated,          HEARINGPRO, INC.’s
                                                  STIPULATION FOR EXTENSION
       Plaintiff,                                 OF TIME

v.

MIRACLE-EAR, INC.,

       Defendant/Third-Party Plaintiff,

v.

LAS DAVIS ENTERPRISES, INC.;
HEARINGPRO, INC.; and TIFFANY DAVIS

      Third-Party Defendants.
______________________________________


       Defendant/Third-Party Plaintiff MIRACLE-EAR, INC. and Third-Party Defendant

HEARINGPRO, INC. hereby stipulate to an extension of time, should the Court agree, that

Third-Party Defendant may have until and including January 5, 2021, to respond to

Defendant/Third-Party Plaintiff’s Third Party Complaint Against Las Davis Enterprises, Inc.,

Hearingpro, Inc. and Tiffany Davis. Third-Party Defendant requires additional time to prepare

an appropriate response. No party will be prejudiced by the extension sought herein. The Court

may enter the Order submitted with this Stipulation without further notice or hearing.
Dated: December 1, 2020



/s/ Erin Hoffman                     /s/ Jennifer L. Olson
ERIN HOFFMAN                         JENNIFER L. OLSON
Bar No: 0387835                      Bar No: 0391356
Attorney for Miracle-Ear Inc.        Attorney for Third-Party Defendants
FAEGRE DRINKER BIDDLE &              Las Davis Enterprises, Inc.,
REATH LLP                            HearingPro, Inc., and
2200 Wells Fargo Center              Tiffany Davis
90 South Seventh Street              BEST & FLANAGAN LLP
Minneapolis, MN 55402-3901           60 South 6th Street
Telephone: 612.766.7000              Suite 2700
Fax: 612.766.1600                    Minneapolis, MN 55402
Erin.hoffman@faegredrinker.com       Phone Number: 612.339.7121
                                     jolson@bestlaw.com




                                 2
